DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is in response to Applicant’s Amendments/Remarks filed on 15 January, 2021. The amendments have been entered, and accordingly, claims 1-16 and 18 remain pending, wherein claim 17 has been cancelled.
It will be noted that the Applicant has overcome the rejections of claims under 35 U.S.C. 112(b), and objections to the specification and claims, previously set forth within the Non-Final Rejection mailed on 16 October, 2020.

Claim Interpretation
The claims are being interpreted under 35 U.S.C. 112(f) as set forth within the Non-Final Rejection mailed on 16 October, 2020. These interpretations have been acknowledged by the Applicant in the reply filed on 15 January, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Unnamed claim after claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The unnamed claim after claim 15 recites, in totality, the limitation “(2) is arranged concentrically within a respective cooling tube (5) of a plurality of cooling tubes and the indirect cooling of the material to be cooled takes place via the plurality of transport tube which is flown around by a cooling medium within the plurality of cooling tubes and cools the material to be cooled via a wall of the transport tube (2)".  There is insufficient antecedent basis for this limitation in the claim. It is unclear what any of the elements recited are directed to, if the claim is to be directed to additional elements intended to be provided within claim 15, a new claim, or any other preceding claim. Due to this, the metes and bounds of the unnamed claim are unclear. It appears that the limitations are the same as that provided within independent claim 1, and therefore, for examination purposes, it is being construed that the limitations were a typographical error, and previously provided for within claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Unnamed claim after claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The unnamed claim after claim 15 does not recite dependence from any proceeding claim, and further, as interpreted under 35 U.S.C. 112(b) for the same unnamed claim limitation, it appears that the claim limitation recites the same limitation as claim 1, for which it has been construed to depend from.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over BOHM (EP 2889569 A1 – published 7 January, 2015 in English), in view of DR (DE 3722319 A1 – published 19 January, 1989, see English machine translation for citations).
As to claim 1 (note this rejection incorporates the limitations of the unnamed claim after 15, and therefore, are being addressed within this rejection), BOHM discloses a rotary cooler (2; abstract, line 1) comprising a plurality of transport tubes (23, delimited by walls 24, 25, and 26; par. 47, line 33 – par. 48, line 58) for transporting material to be cooled indirectly (abstract, lines 1-10; par. 47, lines 37-39; par. 51, lines 13-15), wherein the plurality of transport tubes are arranged about an axis of rotation (L; par. 26, lines 40-43; figures 2 and 5) and are each adapted to be filled jointly via a filling region(9; par. 26, line 40- par. 28, line 57) with material to be cooled, characterized in that the transport tubes are arranged concentrically within a respective cooling tube (tubes, 20, which is double walled, formed by central and radial flow passages, 27 and 28 which surround each product tube, 23; figures 2 and 5) and the indirect cooling of the material to be cooled takes place via the transport tube which is flown around by a cooling medium within the cooling tube and cools the material to be cooled via a wall of the transport tube (par. 48, line 43-58; par. 50, line 5 – par. 69, line 57).
However, BOHM does not explicitly disclose that each of the transport tubes are arranged in respective cooling tubes of a plurality of cooling tubes.
DR, however, is within the relevant field of endeavor of heat exchanger design (abstract; 1; figure 1), particularly concentric tube heat exchanger design. DR teaches, wherein there are a plurality of transport tubes (6) each arranged concentrically in a cooling tube (2), such that each transport tube is arranged concentrically within a respective cooling tube (figure 1). In addition to such tube in tube design, DR provides wherein the tubes may be provided to be spaced apart from one another via spacer plates. These spacer plates provide appropriate positioning of the tubes relative to one another (pg. 2, line 47), but further increase mixing (i.e. induction of turbulence in the fluid in tube 6 and the fluid in tube 2) of the fluids within each tube, so as to effectively control the temperature of the fluids in an even manner (pg. 2, lines 47-49). Firstly, providing a dedicated cooling tube to each transport tube would provide that each tube is provided with the same heat transfer characteristics between the two fluids in the individual tubes. However, that of BOHM is different to this, in that each tube is provided with the same bulk fluid, such that heat transfer between the various transport tubes and that of the fluid cooling the fluid in the transport tubes could be uneven. Particularly, tubes that are at the exit region of the bulk fluid (of which has already transferred heat with the tubes at the entrance region of the bulk fluid), could be closer in temperature to that of the fluid in the tubes at the exit region. Due to this, there would be less heat transfer between the bulk fluid and these tubes at this position, which is dependent upon the rotation speed of the transport tubes and the bulk fluid flow within cooling tube, surrounding space of the shell in 27 and 28, of BOHM. However, if each transport tube is provided with a corresponding cooling tube, as provided by DR, each tube would be effectively provided the same conditions to achieve the same heat transfer/outcome between the heat exchange between the fluids of the transport tube and the fluids of the cooling tube. For this, one having ordinary skill within the art would have found the claimed invention obvious, prior to the date the invention was effectively filed, by modifying BOHM with DR to incorporate each transport tube being arranged concentrically within a corresponding cooling tube for at least the reasons related to effectively even heat transfer among the various transport tube, but also for the purpose of providing spacer there between each of the transport and cooling tubes to effectively increase mixing of the working fluids in each which is a known method of increasing heat transfer.

As to claim 2, BOHM, as modified by DR, further discloses the plurality of transport tubes are arranged in bundles in regions (see annotated figure 3; par. 43, line 8 –par. 44, line 21) , and that these regions are adapted for the bearing or rotation of the rotary cooler (par. 43, line 8- par. 44, line 21).

    PNG
    media_image1.png
    640
    814
    media_image1.png
    Greyscale

Annotated Figure 3 of BOHM

As to claim 3, BOHM, as modified by DR, further discloses the rotation is performed via a gear ring with chain drive (par. 43, line 8-par. 44,line 21).

As to claim 4, BOHM, as modified by DR, further discloses the plurality of transport tubes end in a region in which the material to be cooled exits (60; par. 85, lines 55-57).

As to claim 6, BOHM, as modified by DR, provided the structural limitations that each of the transport tubes are positioned within respective cooling tubes (see rejection of claim 1), but does not further provide the claimed invention. 
However, DR further teaches the plurality of cooling tubes are connected with each other via ducts (4/5 and 8/9; pg. 34-36) of which provides a parallel fluid flow arrangement via operation of valve along the collecting lines. As previously explained in the rejection of claim 1, which claim 6 directly depends, a dedicated cooling tube to each transport tube would provide that each tube is provided with the same heat transfer characteristics between the two fluids in the individual tubes. However, that of BOHM is different to this, in that each tube is provided with the same bulk fluid, such that heat transfer between the various transport tubes and that of the fluid cooling the fluid in the transport tubes could be uneven. Particularly, tubes that are at the exit region of the bulk fluid (of which has already transferred heat with the tubes at the entrance region of the bulk fluid), could be closer in temperature to that of the fluid in the tubes at the exit region. Due to this, there would be less heat transfer between the bulk fluid and these tubes at this position, which is dependent upon the rotation speed of the transport tubes and the bulk fluid flow within cooling tube, surrounding space of the shell in 27 and 28, of BOHM. However, if each transport tube is provided with a corresponding cooling tube, as provided by DR, each tube would be effectively provided the same conditions to achieve the same heat transfer/outcome between the heat exchange between the fluids of the transport tube and the fluids of the cooling tube. For this, one having ordinary skill within the art would have found the claimed invention obvious, prior to the date the invention was effectively filed, by modifying BOHM with DR to incorporate each transport tube being arranged concentrically within a corresponding cooling tube that could be arranged to be connectable between each other via ducts for at least the reasons related to effectively even heat transfer among the various transport tube, but also for the purpose of providing spacer there between each of the transport and cooling tubes to effectively increase mixing of the working fluids in each which is a known method of increasing heat transfer.

As to claim 7, BOHM, as modified by DR, further discloses where the cooling tubes are adapted to be pressurized (par. 95, lines 7-10, based on the understanding that the structure ranges from negative to atmospheric pressure along the tubes, then it is seen that the tubes are under some pressure so as to be considered as pressurized at the given pressure it exists).

As to claim 8, BOHM, as modified by DR, further discloses a direction of flow of the cooling medium is optionally contrary to or in line with a direction of the material to be cooled (figure 1, in view of material moving from 13 to 60, par. 28, lines 52-57 and par. 85, lines 55-57, with the cooling medium moving along the depicted arrows).

As to claim 9, BOHM, as modified by DR, further discloses elements (29) are provided within the transport tubes which promote the mixing and circulating of the material to be cooled (par. 50, lines 5-12; figure 5 and 6).

As to claim 10, BOHM, as modified by DR, further discloses the elements (29) are arranged in the longitudinal direction of the transport tubes (figures 5 and 6; par. 50, lines 5-12).

As to claim 11, BOHM, as modified by DR, does not further teach, as presently modified, the claimed invention.
However, DR further teaches wherein there is an annular gap (7) between the transport tube (6) and the cooling tube (2) comprising elements (10) favoring a turbulent flow of the cooling medium(pg. 2, lines 41-49). As provided by DR, the same purpose of such elements within the cooling tubes is to effectively provide mixing of the fluid, so as to homogenize the heat content between the different working fluids flowing (pg.2, lines 43-49). By doing so, the fluid is forced to circulate and mix within the transport tube, due to the deflection about such elements, so as to increase the heat transfer and homogenize the heat content between the two fluids flowing between the two tube configurations. This is further a known concept within the art of heat exchangers, as it provide turbulence to the fluid flow, which effectively is a well-known concept to increase heat transfer between two fluids. Thus, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify BOHM, in view of DR, further with the teachings of DR to incorporate such elements for the above reasons.

As to claim 12, BOHM, as modified by DR, does not further teach, as presently modified, the claimed invention.
However, DR further teaches wherein there is an annular gap (7) between the transport tube (6) and the cooling tube (2) comprising at least one flow directing element (10; figure 1 – positioned in the gap at the outer wall of the transport tube, 6, and at the inner wall of the cooling tube, 2). As provided by DR, the same purpose of such elements within the cooling tubes is to effectively provide mixing of the fluid, so as to homogenize the heat content between the different working fluids flowing (pg.2, lines 43-49). By doing so, the fluid is forced to circulate and mix within the transport tube, due to the deflection about such elements, so as to increase the heat transfer and homogenize the heat content between the two fluids flowing between the two tube configurations. This is further a known concept within the art of heat exchangers, as it provide turbulence to the fluid flow, which effectively is a well-known concept to increase heat transfer between two fluids. Thus, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify BOHM, in view of DR, further with the teachings of DR to incorporate such elements for the above reasons.

As to claim 13, BOHM, as modified by DR, to incorporate the elements of claim 12, further teach wherein the at least one flow directing element is arranged on the outer wall of the transport tube (figure 1 – positioned in the gap at the outer wall of the transport tube, 6, and at the inner wall of the cooling tube, 2). As previously noted, the purpose of such elements within the cooling tubes is to effectively provide mixing of the fluid, so as to homogenize the heat content between the different working fluids flowing (pg.2, lines 43-49). By doing so, the fluid is forced to circulate and mix within the transport tube, due to the deflection about such elements, so as to increase the heat transfer and homogenize the heat content between the two fluids flowing between the two tube configurations. This is further a known concept within the art of heat exchangers, as it provide turbulence to the fluid flow, which effectively is a well-known concept to increase heat transfer between two fluids. Thus, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify BOHM, in view of DR, further with the teachings of DR to incorporate such elements for the above reasons.

As to claim 14, BOHM, in view of DR, previously taught the incorporation of at least one flow directing element arranged at the outside of the transport tube. 
However, the combination does not expressly provide wherein the at least one flow directing element is the shape of a screw winding.
That being said, it would have been obvious for one having ordinary skill in the art to provide the at least one flow directing element to be screw winding shape, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP §2144.04-IV(b). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, BOHM, in view of DR, with at least one flow directing element in the shape of a screw winding based on a matter of a design choice. Further, note that in the instant application, pg. 7, the Applicant has not disclosed any criticality for the claimed limitations, and provides various other shapes may be contemplated for the at least one flow directing element.

As to claim 16, BOHM discloses a method for cooling bulk material using a rotary cooler (2; abstract, lines 1-14) comprising a plurality of transport tubes (23, delimited by walls 24, 25, and 26; par. 47, line 33 – par. 48, line 58) for transporting material to be cooled indirectly (abstract, lines 1-10; par. 47, lines 37-39; par. 51, lines 13-15), wherein the plurality of transport tubes are arranged about an axis of rotation (L; par. 26, lines 40-43; figures 2 and 5) and adapted to each adapted be filled jointly via a filling region(9; par. 26, line 40- par. 28, line 57) with material to be cooled, characterized in that the transport tubes are arranged concentrically within a respective cooling tube (tubes, 20, which is double walled, formed by central and radial flow passages, 27 and 28 which surround each product tube, 23; figures 2 and 5)and the indirect cooling of the material to be cooled takes place via the plurality of transport tube which is flown around by a cooling medium within the plurality of cooling tubes and cools the material to be cooled via a wall of the transport tube (par. 48, line 43-58; par. 50, line 5 – par. 69, line 57), comprising the steps of:
introducing material to be cooled into a transport tube which is enclosed by a cooling tube( par. 26, line 40- par. 28, line 57; tubes formed by central and radial flow passages, 27 and 28 which surround a single product tube, 23; figures 2 and 5), wherein the cooling medium is water (par. 16, lines 32-33);
transporting the material to be cooled from one end of the transport tube to the other end thereof (par. 20, lines 49-58), wherein the material to be cooled is cooled by the cooling medium (par. 48, line 43-58; par. 50, line 5 – par. 69, line 57);
rotating the transport tube about and axis (L; par.26, lines 40-43; par. 43, line 8 – par. 44, line 21); and
outputting the cooled transport medium (par. 20, lines 49-58; par.85, lines 55-57).
However, BOHM does not explicitly disclose that each of the transport tubes are arranged in respective cooling tubes of a plurality of cooling tubes.
DR, however, is within the relevant field of endeavor of heat exchanger design (abstract; 1; figure 1), particularly concentric tube heat exchanger design. DR teaches, wherein there are a plurality of transport tubes (6) each arranged concentrically in a cooling tube (2), such that each transport tube is arranged concentrically within a respective cooling tube (figure 1). In addition to such tube in tube design, DR provides wherein the tubes may be provided to be spaced apart from one another via spacer plates. These spacer plates provide appropriate positioning of the tubes relative to one another (pg. 2, line 47), but further increase mixing (i.e. induction of turbulence in the fluid in tube 6 and the fluid in tube 2) of the fluids within each tube, so as to effectively control the temperature of the fluids in an even manner (pg. 2, lines 47-49). Firstly, providing a dedicated cooling tube to each transport tube would provide that each tube is provided with the same heat transfer characteristics between the two fluids in the individual tubes. However, that of BOHM is different to this, in that each tube is provided with the same bulk fluid, such that heat transfer between the various transport tubes and that of the fluid cooling the fluid in the transport tubes could be uneven. Particularly, tubes that are at the exit region of the bulk fluid (of which has already transferred heat with the tubes at the entrance region of the bulk fluid), could be closer in temperature to that of the fluid in the tubes at the exit region. Due to this, there would be less heat transfer between the bulk fluid and these tubes at this position, which is dependent upon the rotation speed of the transport tubes and the bulk fluid flow within cooling tube, surrounding space of the shell in 27 and 28, of BOHM. However, if each transport tube is provided with a corresponding cooling tube, as provided by DR, each tube would be effectively provided the same conditions to achieve the same heat transfer/outcome between the heat exchange between the fluids of the transport tube and the fluids of the cooling tube. For this, one having ordinary skill within the art would have found the claimed invention obvious, prior to the date the invention was effectively filed, by modifying BOHM with DR to incorporate each transport tube being arranged concentrically within a corresponding cooling tube for at least the reasons related to effectively even heat transfer among the various transport tube, but also for the purpose of providing spacer there between each of the transport and cooling tubes to effectively increase mixing of the working fluids in each which is a known method of increasing heat transfer.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over BOHM (EP 2889569 A1 – published 7 January, 2015 in English), in view of DR (DE 3722319 A1 – published 19 January, 1989, see English machine translation for citations) and KUNZE (FR 1331071 A – published 28 June, 1963, see English machine translation for citations which was provided for with the Non-Final Rejection mailed on 16 October, 2020).
As to claim 5, BOHM, as modified by DR, discloses a positioning of the tubes between an inlet and an outlet of the transport tube (figure 1 of BOHM), but does not further teach the claimed invention as required with the inclination.
However, KUNZE is within the relevant field of endeavor of a rotary heat exchanger (figure 1 – rotation of tube about an axis and further treatment between different media; pg. 1, lines 10-20). KUNZE teaches that it is known to provide an angle of such devices to the horizontal based on desired flow rate of the liquid therethrough, and dependent upon the viscosity of the fluid moving therethrough (pg. 2, lines 54-56). Thereby, it is found that the angle of the tubes to a horizontal is a result-effective variable, i.e. a variable of which achieves a recognized result. In this case, providing the inclination of the structure provides a desired flow rate, dependent upon the viscosity of the fluid moving therethrough, such that one having ordinary skill within the art would have recognized that based on the working fluids viscosity an inclination might be necessary to achieve the desired flow rate into and out of the structure.  Thus, it is not inventive for one having ordinary skill within the art, prior to the date the invention was effectively filed to provide the tubes at an inclination to the horizontal by routine experimentation, as it was previously known within the art to provide such inclination as taught by KUNZE. Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide BOHM, in view of DR, to incorporate an inclination of the transport tubes between the inlet and outlet to be up to 5°, as required by the claimed invention for this reason of achieving a desired flow rate.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over BOHM (EP 2889569 A1 – published 7 January, 2015 in English), in view of DR (DE 3722319 A1 – published 19 January, 1989, see English machine translation for citations) and FLEXIDER USA (NPL: Bellows Expansion Joints for Heat Exchangers – FLEXIDER USA (Feb 2013)).
As to claim 15, BOHM, as modified by DR, does not provide the claimed invention as required.
However, FLEXIDER USA teaches a known solution to a heat exchanger to provide the same salutation as that of the present invention (i.e. thermal strains as claimed). FLEXIDER teaches that it is known to provide heat exchanger designs, such as exterior tubes concentric around interior tubes (figure 1 point to a flexider expansion joint at a shell surrounding interior tube bundles), so as to enable movement in the axial direction, either compression or extension, due to differential expansions between the different tubes (pg. 1). Therefore, it would have been obvious for one having ordinary skill within the art, to provide that the cooling tubes incorporate bellows, as these bellows provide either expansion or compression of the tubes due to differential expansion between various tubes of a heat exchanger. One having ordinary skill in the art, prior to the date of the invention, would have been persuaded to incorporate such bellows as taught by FLEXIDER USA within the structure of BOHM, in view of DR, at the cooling tubes (e.g., outer tube), so as to account for the differential expansion between parts to enable either compression or expansion as necessary.

Response to Arguments
Applicant's arguments filed 15 January, 2021 have been fully considered but they are not persuasive. 
At pages 10-13, the Applicant argues the teachings of DR through the following points: (1)“DR does not disclose each transport tube is arranged concentrically within a respective cooling tube” with Applicant’s interpretation that 6 is the cooling tube, (2)“DR does not disclose the plurality of transport tubes are arranged about an axis of rotation and are each adapted to be filled jointly via a filling region with material to be cooled, as the product tubes 6 of DR are not jointly filled via a filling region” when viewing 6 as the transport tubes, (3) there is no motivation to combine DR with ABBOTT, and points to the essential feature of DR having the supply and discharge ports along the same side, and (4) the prior arts are structurally incompatible to be combined. However, the Examiner disagrees with Applicant’s assertions. First, the examiner did not construed 6 as being the cooling tubes, and therefore, is not persuaded to this point argued by the Applicant. Second, the teachings which are relevant by DR is that two tubes of different fluids at different temperatures are taught to be within a tube-in-tube relation to one another. DR was not relied upon to teach the tubes rotating about and axis, as this was disclosed by the primary reference, such as BOHM used herein. To this, it appears that the Applicant is piecemealing the rejection. In response to applicant's arguments against the references individually, it will be noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP §2145-IV. Third, in this type of design, the tube-in-tube design allows for a dedicated cooling tube to be around a respective heating tube. This provides that each tube is provided with the same cooling conditions, rather than a bulk fluid being provided to all of the tubes. This enables each tube to undergo the same heat transfer conditions, rather than some tubes potentially being cooled and other being cooled less in the bulk fluid flow conditions. This is relevant and would be understood to those having ordinary skill within the art, prior to the date the invention was effectively filed, and provides motivation to change the design, such as BOHM, to incorporate each heated tube with a dedicated cooling tube surrounding it to provide for this more efficient and effective heat transfer. To this, the Examiner believes that one having ordinary skill within the art would have been motivated to change the design, such as BOHM, to incorporate each transport tube within a respective concentric cooling tube. Lastly, “‘The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.’”, as stated within MPEP §2145-III. Due to this, the Examiner is not persuaded to Applicant’s allegations of structural compatibility, as the requirement is based on what would have been suggested to those having ordinary skill within the art. As those of ordinary skill within the art, could have provided the tube-in-tube combination within BOHM for the reasons provided. In view of this, the Examiner is not persuaded to the arguments made by the Applicant, and uses the teachings of DR within the rejection submitted herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        2/18/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763